Citation Nr: 1109828	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from July 1947 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low-back and mid-back disorder.  In June 2009, the Veteran and L.G. testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.  A transcript is of record.  

During the course of the appeal, the VLJ who conducted the hearing retired from the Board.  The Veteran was given an opportunity to have another Board hearing, as he is entitled to have the same VLJ who conducts the hearing decide the issue on appeal, pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, the Veteran declined another hearing in February 2011.

The Board remanded this case for additional development in September 2009 so that a VA examination and a notice letter addressing the criteria for substantiating secondary service connection claims could be provided.  The Veteran also was to be given another opportunity to notify VA of any additional treatment he had been receiving for his lumbar spine.  The directives of the Board remand were substantially followed.

The Board also remanded a service connection claim for a mid-back  (thoracic spine) disorder.  However, the RO granted service connection for a thoracic spine disability in December 2010.  Therefore, there remains no issue of fact or law to consider with respect to that claim.

The issue has been modified as reflected on the first page of this decision from a lower and mid-back condition to a lumbar spine disability, to comport with the medical evidence of record and the RO's adjudication in December 2010.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

FINDINGS OF FACT

Based upon the preponderance of the competent and probative evidence of record, a lumbar spine disability is not related to active military service or any incident thereof, to include a parachute jump injury, nor was it manifested either in service or within one year after separation from service; in addition, the Veteran does not contend, nor does the competent and probative evidence show a relationship between the service-connected cervical spine disability and the claimed lumbar spine disability, based on either causation or aggravation.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service and cannot be presumed to have been incurred or aggravated in service, nor has it been caused or aggravated by the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In December 2005, September 2009, and March 2010, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2006 rating decision, January 2007 SOC, and SSOCs dated in October 2007, August 2008, October 2008, and December 2010 provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in VA letters dated in March 2006 and October 2007, as well as the letters dated in September 2009 and March 2010.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran submitted private treatment records.  He also notified VA of private treatment he had received from 1995 to 2005 for back injuries, but did not provide an address for the treatment provider.  VA notified the Veteran in December 2005 that an address was necessary in order to make a request for the records.  The Veteran did not respond with an address, but instead submitted records from the private treatment provider himself.  He testified that he did not go to VA clinics for treatment since he was receiving Social Security Administration (SSA) benefits and Medicare.  The Board determines that the SSA benefits are not based on disability and are therefore not relevant to this claim, as the Veteran noted that he did not go to VA clinics because of his SSA and Medicare benefits, he has been retired since 1990, and he is now in his 80s.  There is no other record of the Veteran receiving SSA disability benefits.  The Board thus finds that the SSA benefits are due to the Veteran's age and longevity in employment rather than for his back disability.  

He was afforded VA examinations in June 2010 and October 2010 addressing the etiology of the lumbar spine disability on appeal.  The examination report and opinions obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Analysis

The Veteran seeks service connection for a lumbar spine disability, which he attributes to an injury in service sustained while parachute jumping.  At his July 2009 Board hearing, he testified that his back pain had persisted, and was presenting difficulties in performing movements such as standing up from the ground.  He said he had participated in approximately 30 parachute jumps during his active duty service and served as a jump master while stationed in Japan.  



The Veteran's STRs corroborate that he was assigned to the 3rd Battalion, 511th Air Infantry Regiment.  The STRs also show that the Veteran had an accident during a parachute jump at Fort Campbell, Kentucky, in July 1949, fracturing his cervical spine.  He reportedly became entangled with another man during a parachute jump and they fell to the ground.  His chief complaint on admission to the hospital was pain in the neck and upper back, located between the shoulders.  Physical examination was completely normal, other than for the neck.  Neurological examination also was normal.  X-rays of the lumbar spine showed no abnormality.  At the July 1951 discharge examination, clinical evaluation of the spine was normal.

A few days after service, an August 1951 medical report notes complaints of pain in the neck and lower dorsal spine.  Clinical findings were normal.  An October 1951 VA examination report shows the Veteran complained of pain in the neck and mid thoracic region since discharge from military service.  It was noted that after service he worked in a meat plant, but he said he did not have to do very strenuous work.  On physical examination, he had a very slight increase in lumbar curvature with no evidence of spasm or tenderness.   Motions in the lumbar spine were entirely normal.  The Veteran stated that he had slight pain in the region of L-1 which was somewhat relieved by hyper-extension of the spine.  There was no tenderness to percussion.  Straight leg raising, rolling the back, and tortion of the sacroiliac joint were painless and within normal range.  There were no sensory disturbances or atrophies.  Reflexes were equal and active.  

In August 1954, the Veteran was referred to an orthopedic clinic with complaints of neck and back pain, following a parachute injury in July 1949.  Physical examination of the lumbar spine showed no spasm and all motions were within normal limits, with some discomfort in the lower dorsal region.  X-ray examination of the spine only showed disability in the thoracic spine.  The appearance of the spine otherwise was within normal limits.



A private magnetic resonance imaging (MRI) report of the lumbar spine dated in March 1990 shows an impression of spinal stenosis at L3-4, L4-5, and L5-S1, most profound at L4-5; and neural foraminal stenosis at all three of the above levels, most pronounced at 4-5 and 5-1.  A June 1990 private MR scan shows degenerated disc from L3 through S1 with diffuse posterior bulges of the L4-5 and L5-S1 discs causing significant spinal stenosis at those two levels; mild diffuse posterior bulge of the L3-4 disc; compression fracture of the body of L2; and normal appearing thoracic cord and conus.

In March 1994, the Veteran underwent a decompressive lumbar laminectomy from L4 to S1 and repair of a rent in the dura using operating microscope, at a private hospital.  It was noted that the Veteran reported progressive back pain for several years radiating down both legs, and a difficulty with urination.  He was evaluated in 1990 and surgery had been recommended at that time but he declined.  Since then, he had noted progressive deterioration with progressive difficulty with bowel and bladder function.  The Veteran eventually decided to proceed with the surgery.  The pre and postoperative diagnosis was lumbar spinal stenosis, L4 to S1.

A July 2008 private MRI report on the lumbar spine showed multilevel spondylosis causing mild to moderate spinal stenosis at the L3-4 level; disc and facet disease causing severe left foraminal stenosis at the L5-S1 level with moderate to severe right foraminal stenosis at that level; postoperative changes at L4-5 and L5-S1 levels with disc and severe facet disease causing mild spinal stenosis at L4-5; enhanced epidural soft tissues predominantly ventrally at the L4-5 and L5-S1 levels likely representing epidural scarring versus fibrosis; and chronic compression deformities of multiple vertebral bodies without significant retropulsion of bony elements.

Because the record shows the presence of a current lumbar spine disability and a parachute injury in service, the Veteran was afforded a VA examination in June 2010 to assess whether the present lumbar spine disability is related to his military service, specifically, his parachute jump injury in 1949.  The June 2010 VA examination report notes that the claims file was reviewed, and the Veteran's history of injury to the cervical and thoracic spine during a parachute jump in service, as well as post-service treatment and diagnosis of a lumbar spine disability starting in 1990.  The examiner clinically evaluated the spine, and the diagnosis was degenerative joint and degenerative disc disease of the lumbosacral spine with lumbar radiculopathy; and diffuse idiopathic skeletal hyperostosis.  As to whether the Veteran's low back disorder was etiologically related to his active service including his parachute activities and the fall in July 1949 leading to his cervical fracture, it was the examiner's opinion that it is likely that the Veteran sustained trauma to his thoracic spine when he fractured the cervical spine in 1949, but it is less likely than not that the component of back pain due to the current degenerative disc and degenerative joint disease is etiologically related to the back injury sustained while he was in service in 1949.  

In October 2010, another VA opinion was provided on the etiology of the lumbar spine disability.  Again, the claims file was reviewed, history reported, and the spine was examined.  The examiner found that the current lumbar conditions of degenerative disc disease, status post L4 and L5 laminectomy defects and degenerative facet joint disease of the lumbar spine are less likely as not related to military service, because findings and complaints related to the lumbar spine began decades after service.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no probative evidence that the Veteran was diagnosed with arthritis in the lumbar spine within one year after his discharge from active duty service; nor were there signs or symptoms of a lumbar spine disability manifested to a compensable degree within one year thereafter, or for many years.

The STRs are negative for any findings of injury to the lumbar spine during the parachute jump accident.  The Veteran only complained of neck pain associated the fracture cervical spine, and upper back pain between the shoulder blades.  X-rays of the lumbar spine at that time showed no abnormality.  Clinical evaluation of the spine also was normal at the July 1951 discharge examination.


After his separation from active duty service in August 1951, clinical evaluation of the spine was normal in October 1951 and August 1954.  The first mention of a diagnosis of a lumbar spine disability was not until 39 years later, in 1990. 

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's lumbar spine disability to service on a direct basis.  The STRs are negative for a lumbar spine disability or injury to the lumbar spine; and none of the medical evidence relates the present lumbar spine disability to service.  Both VA examiners of record determined that, based on a review of the claims file and clinical evaluation of the Veteran, his lumbar spine disability was not related to military service, including the parachute jump injury.  The October 2010 VA examiner provided the rationale that the lumbar spine disability was not manifested until decades after service.  These are the only medical opinions of record addressing the etiology of the lumbar spine disability.

Continuity of the lumbar spine disability since service also has not been supported by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's symptoms associated with his lumbar spine disability are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs show no evidence of a lumbar spine disability in service, and following service the lumbar spine disability has not been related to the Veteran's service.  The Veteran complained of back pain in August 1954, but only a disability in the thoracic spine was then shown.  The diagnosis of a lumbar spine disability was not made until 39 years after active service.  

While he is clearly sincere in his beliefs, in light of these factors, any current statements to the effect that he has experienced continuous symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 39 years following his military separation is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the lumbar spine disability to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

We recognize the sincerity of the arguments advanced by the Veteran that he has a lumbar spine disability related to his service.  However, there is no objective evidence supporting that he was injured in his lumbar spine in service.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a lumbar spine disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

As noted above, the Veteran was first treated for a lumbar spine disability 39 years after service, and there are no competent opinions of record that his lumbar spine disability is related to his active service.  Furthermore, there is no evidence of record that it was manifested within one year after active service, or is due to the in-service injury.  And, as mentioned above, since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

In addition, there is no medical evidence that the service-connected cervical spine caused or aggravated the lumbar spine disability.  The Veteran's lumbar spine disability was diagnosed in 1990.  None of the medical records addressing the treatment for the lumbar spine or cervical spine indicates that the cervical spine disability caused the lumbar spine disability or that the lumbar spine was permanently worsened as a result of the cervical spine disability.  Nor does the Veteran make such an assertion.

Because the preponderance of the evidence is against the claim for service connection for a lumbar spine disability under the direct, presumptive, and secondary theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected cervical spine disability, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


